DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Labonville et al. (2012/0051753) in view of Nowlin et al. (6,594,552).  Labonville et al. disclose the invention substantially as claimed.  Labonville et al. disclose, at least in figures 3-5 and 14 and paragraphs [0033]-[0039]; a controller comprising: a central member (e.g., 54) ; a grip member (26) coupled to the central member and moveable in a grip degree of freedom; a shaft (46) coupled to the grip member; and an actuator (28) coupled to the shaft and operative to output actuator forces to the shaft, wherein the actuator forces are transmitted via the shaft to the grip member in the grip degree of freedom; wherein the grip degree of freedom is a rotary degree of freedom, and wherein the shaft is coupled to the grip member via at least one rotary coupling (16) such that the grip member is rotatable relative to the shaft; wherein the shaft extends through at least a portion of the central member; wherein the grip member is a first grip member (26) and the grip degree of freedom is a first grip degree of freedom, and further comprising: a second grip member (26) coupled to the central member and to the shaft, wherein the second grip member is moveable in a second grip degree of freedom; and wherein the actuator force are transmitted via the shaft to the first grip member in the first grip degree of freedom and to the second grip member in the second grip degree of freedom (according to para. [0035] and [0038]).
However, Labonville et al. do not explicitly disclose that actuator forces are output based on control signals received by the actuator, and that the actuator is a motor or voice coil.  Nowlin et al. teach, at least in col. 9, lines 24-26; col. 14, lines 32-38; and col.15, lines 9-46; actuator forces are output based on control signals (“a signal verifying that the tool is compatible with that particular robotic system” and “signals which are translated into forces under certain circumstances”) received by the actuator, and that the actuator is a motor (70).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nowlin et al., to modify the actuator of Labonville et al., so that actuator forces are output based on control signals received by the actuator, and that the actuator is a motor. Such modifications would ensure that end effector is compatible and operable with the robotic system and would allow an operator to control grip forces exerted on tissues.

Claims 1, 9, 11-12, 17-22, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbi et al. (6,587,750) in view of Nowlin et al. (6,594,552).  Gerbi et al. disclose, at least in figures 5-7C and col. 9, lines 12-44 and col. 11 line 35 to col. 12, line 38; a controller comprising: a central member (e.g., 80); a grip member (50a) coupled to the central member and moveable in a grip degree of freedom; a shaft (84) coupled to the grip member; and an actuator (e.g., 102d) coupled to the shaft and operative to output an actuator force on the shaft, wherein the actuator force causes a grip force to be applied via the shaft to the grip member in the grip degree of freedom; wherein the grip member is a first grip member and the grip degree of freedom is a first grip degree of freedom, and further comprising: a second grip member (50b) coupled to the central member and to the shaft, wherein the second grip member is moveable in a second grip degree of freedom; wherein the first and second grip members are coupled to the shaft by one or more link members (105a), and wherein the one or more link members are configured to cause the first and second grip members to simultaneously move in the first and second grip degrees of freedom, respectively, in directions toward each other or away from each other; wherein the at least one force profile includes a plurality of different force output functions at different position ranges of the one or more grips (according to col. 10, lines 26-35) and wherein the one or more link members include: a first link member having a first rotary coupling  (84a) between a first end of the first link member and the shaft and having a second rotary coupling (50.1) between a second end of the first link member and the first grip member, and 65WO 2018/112227PCT/US2017/066465a second link member (105b) having a first rotary coupling (84b) between a first end of the second link member and the shaft and having a second rotary coupling (50.2) between a second end of the second link member and the second grip member.
Gerbi et al. also disclose a method comprising: sensing, with one or more sensors (Hall effect sensor, according to col. 12, lines 33-48), one or more positions of one or more grips (50a, 50b) of a controller in one or more respective degrees of freedom of the one or more grips, wherein the one or more positions are used to control movement of an end effector of a slave device in communication with the controller; and applying forces to the one or more grips by controlling one or more actuators (e.g., 157a, 157b; as shown in fig. 7c) coupled to the controller to output the forces, wherein the forces are output in the respective degrees of freedom of the one or more grips, and wherein the force is applied according to at least one force profile associated with a type of the end effector (e.g., 46a, 46b, as shown in fig. 3) controlled by the one or more grips; wherein at least one of the one or more respective degrees of freedom of the one or more grips is a rotary degree of freedom, and wherein applying force to the one or more grips includes controlling the one or more actuators coupled to a shaft (155) that is coupled to the one or more grips, wherein the one or more actuators are controlled to output actuator forces that cause linear forces to be applied to the shaft along a longitudinal axis of the shaft; wherein the one or more grips are two grips provided in a pincher configuration, wherein the two grips move simultaneously toward each other or away from each other; wherein the at least one force profile includes a plurality of different force output functions at different position ranges of the one or more grips;  wherein the one or more grips are two grips, wherein the force profile includes a force output function (pseudo force feedback to the operator, according to col. 10 lines 26-35) that controls the force applied to at least one grip of the two grips to bias the at least one grip to a limited range of positions in the one or more respective degrees of freedom, and wherein the limited range of positions is smaller than a full range of positions of the at least one grip; wherein the one or more grips are two grips and the one or more respective degrees of freedom are two respective degrees of freedom, and wherein the force profile includes a force output function that controls the force applied to the two grips to bias the two grips to a closed position of the two grips; wherein the method further comprises activating a controlling mode (via processor 22, according to col. 9, lines 8-11) that enables controlling one or more actuators of the slave device to physically move at least a portion of the slave device in correspondence with physical manipulation of the one or more grips by a user in the one or more respective degrees of freedom; and wherein applying the forces causes movement of the one or more grips to respective positions in the one or more respective degrees of freedom to match a position of one or more controlled components of an end effector of the slave device.
	With respect to claims 21 and 22, Gerbi et al. disclose, in col. 12, lines 9-20, a plurality of types of end effectors are usable with the slave device.  However, Gerbi et al. do not explicitly disclose at least one force profile is selected from a plurality of force profiles, wherein at least one force profile includes a first linear output function and a second linear force output function that has a different slope than the first linear force output function.  Nevertheless, Gerbi et al. teach, at least in col. 14, lines 9-26, that “desired forces at the end effector” and “desired feedback forces” (including “softer” and “firm” linear or non-linear biases on the grip members, according to col. 10, lines 26-34) may be generated for a plurality of types of end effectors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose at least one force profile as desired.  Such a modification would allow the choosing of at least one force profile effective for the treatment of tissue according to the end effector chosen for use with the slave device.
However, Gerbi et al. do not explicitly disclose that actuator forces are output based on control signals received by the actuator or that forces output to the one or more grips are by sending control signals to the one or more actuators, and that the actuator is a motor or voice coil, wherein each of the plurality of force profiles indicate a different respective set of forces to be output by providing associated respective control signals to the one or more actuators.
Nowlin et al. teach, at least in col. 9, lines 24-26; col. 14, lines 32-38; and col.15, lines 9-46; actuator forces are output based on control signals (“a signal verifying that the tool is compatible with that particular robotic system” and “signals which are translated into forces under certain circumstances”) received by an actuator, and that the actuator is a motor (70).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Nowlin et al., to modify the actuator of Gerbi et al., so that actuator forces are output based on control signals received by the actuator, and that the actuator is a motor. Such modifications would ensure that end effector is compatible and operable with the robotic system and would allow an operator to control grip forces exerted on tissues. 
Nowlin further teach, in col. 9, lines 26-31 and col. 15, lines 40-53; a plurality of force profiles (models for the forces applied by various end effectors) that indicate a different respective set of forces to be output by providing associated respective control signals to the one or more actuators. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerbi et al., so that it includes a plurality of force profiles indicating a different respective set of forces to be output that are associated with respective control signals to the one or more actuators.  Such a modification would allow various end effectors to be applied with a robotic system, wherein each end effector may have an appropriate force profile for its operation.
 
Allowable Subject Matter
Claims 4-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-3, 9-12, and 17-26 have been considered but are moot in view of new grounds of rejection.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771